IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,336



                    EX PARTE MARIANO ROSALES, JR., Applicant



            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
          CAUSE NO. 918206 IN THE 351 ST JUDICIAL DISTRICT COURT
                          FROM HARRIS COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to driving while

intoxicated, and was sentenced to eleven years’ imprisonment. He did not appeal his conviction.

       Applicant contends that he was denied due process and a fair trial, because his charge was

based on breath test evidence that was unreliable. Deetrice Wallace, a contract technical supervisor

in charge of the breath test instruments that produced Applicant’s breath test results, was convicted

of tampering with governmental records relating to breath test machine inspection and maintenance
                                                                                                  2

during the period applicable to Applicant’s case.

       The trial court has determined that the evidence upon which Applicant’s conviction in this

cause is based was unreliable, and that Applicant was therefore denied due process and a fair trial.

Relief is granted. The judgment in Cause No. 918206 in the 351st Judicial District Court of Harris

County is set aside, and Applicant is remanded to the custody of the Sheriff of Harris County to

answer the charge against him.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: May 5, 2010
Do Not Publish